Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 03/17/2021. In virtue of this communication, claims 1-15 currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 04/20/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/23/2021 and 05/20/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 03/17/2021 accepted as part of the formal application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1,
The recitation “match with operating frequency bands of other antennas of the gap” in lines 10-11 is considered vague because it’s not clear that how the matching circuit configured to match with operating frequency bands of other antennas of the gap. Clarification is required.

Regarding claim 10,
The recitation “the radiation structure” in lines 2 and 10 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the matching circuit” in line 11 is considered indefinite because it does not have an antecedent basis. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 10 and 12-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 20180183137), hereinafter Tsai, in view of Jarmuszewski et al (US 20040075613), hereinafter Jarmuszewski.

Regarding claim 1,
Tsai discloses an electronic device a mobile device 100, Fig 1A), comprising
a metal housing (a metal frame 120, Fig 1A), and
a plurality of antennas (a first antenna structure and a second antenna structure, Fig 1A; paragraph [0045]) operating at different frequency bands,
wherein a frame of the metal housing is provided with at least one gap (a first cut 125, Fig 1A), each frame segment of frame segments on both sides of each gap is configured as a radiation structure (a portion 130,140, Fig 1A) shared by at least one antenna, each antenna comprising a signal circuit (an RF module 199, Fig 1A) and a matching circuit (a matching circuit 191, 192, Fig 1A), and wherein the matching circuit is coupled in series between the signal circuit of the antenna where the matching circuit is located and the radiation structure (Fig 1A), and configured to output a signal matching with an operating frequency band of the antenna where the matching circuit is located.
Tsai does not explicitly teach the matching circuit configured to filter out signals that are coupled from other antennas of the gap and match with operating frequency bands of other antennas of the gap.
However, Tsai teaches the RF module 199 may be electrically coupled through the first matching circuit 191 to the first feeding element 150, so as to fine-tune the impedance matching of the first antenna structure, and the RF module 199 may be further electrically coupled through the second matching circuit 192 to the second feeding element 160, so as to fine-tune the impedance matching of the second antenna structure (paragraph [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a matching circuit configured to filter out signals being coupled from other antennas of a gap and match with operating frequency bands of other antennas of the gap in Tsai, in order to provide a novel mobile device with a novel antenna structure to improve the antenna’s ability to support wireless communications in mobile devices.
Tsai as modified does not teach the RF module 199 has a signal circuit comprised by each antenna.
	However, Jarmuszewski teaches an electronic device (a mobile device 100, Figs 10 and 11) comprising a plurality of antennas 60 and 10 (Figs 10 and 11) and an RF module (a transceiver module 911, Fig 11), wherein the transceiver module 911 has a signal circuit (a transceiver 114, 116, Figs 10 and 11) for each of the antenna (Figs 10, 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each antenna comprising a signal circuit in Tsai as modified, as taught by Jarmuszewski, in order to provide a multiple-element antenna structure that improves signal radiation and reception in one or more operating frequency bands of wireless communications.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First antenna structure)][AltContent: textbox (Second antenna structure)][AltContent: textbox (Tsai (US 20180183137))]
    PNG
    media_image1.png
    830
    735
    media_image1.png
    Greyscale



[AltContent: textbox (Jarmuszewski (US 20040075613))]
    PNG
    media_image2.png
    724
    658
    media_image2.png
    Greyscale

[AltContent: textbox (Jarmuszewski (US 20040075613))]
    PNG
    media_image3.png
    625
    583
    media_image3.png
    Greyscale


Regarding claim 2,
Tsai as modified in view of Jarmuszewski discloses the claimed invention, as described in claim 1.
Tsai as modified does not teach the matching circuit of each antenna is elastically contacted with an electrical contact point on the frame through an elastic sheet, to enable the signal circuit to form an electrical connection with the corresponding frame segment.
	However, it’s well known in the art that conductors that are capable of both bending and elasticity are generally made by embedding metal particles in an elastomer such as silicone. Those conductive rubbers are both mechanically elastic and electrically conductive. See Rogers, US 20150380355, paragraph [0007]).

Regarding claim 3,
Tsai as modified in view of Jarmuszewski discloses the claimed invention, as described in claim 1.
Tsai teaches the plurality of antennas comprises a first antenna (the first antenna structure is a first antenna formed by first feeding element 150 (Fig 1) and first portion 130 (Fig 1).
Tsai does not teach the matching circuit of the first antenna comprising a first inductor, a second inductor, a first capacitor and a second capacitor; wherein the first inductor is coupled in series between a first terminal of the matching circuit of the first antenna and ground; the second capacitor is coupled in series between a second terminal of the matching circuit of the first antenna and the ground; the first capacitor is coupled in series between the first terminal of the matching circuit of the first antenna and one terminal of the second inductor, and the other terminal of the second inductor is electrically coupled to the second terminal of the matching circuit of the first antenna.
	However, Tsai teaches each of the first matching circuit 191 and the second matching circuit 192 may include one or more inductors and/or one or more capacitors (paragraph [0045]). This teaching is result effect in order to fine-tune the impedance matching of the antenna (paragraph [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of antennas comprising a first antenna, a matching circuit of the first antenna comprising a first inductor, a second inductor, a first capacitor and a second capacitor; wherein the first inductor being coupled in series between a first terminal of the matching circuit of the first antenna and ground; the second capacitor being coupled in series between a second terminal of the matching circuit of the first antenna and the ground; the first capacitor being coupled in series between the first terminal of the matching circuit of the first antenna and one terminal of the second inductor, and the other terminal of the second inductor being electrically coupled to the second terminal of the matching circuit of the first antenna in Tsai as modified, in order to provide a novel mobile device with a novel antenna structure to improve the antenna’s ability to support wireless communications in mobile devices.

Regarding claim 4,
Tsai as modified in view of Jarmuszewski discloses the claimed invention, as described in claim 3.
Tsai as modified does not teach an inductance value of the second inductor is greater than a preset first inductance value, and a capacitance value of the second capacitor is greater than a preset first capacitance value.
However, Tsai teaches the RF module 199 may be electrically coupled through the first matching circuit 191 to the first feeding element 150, so as to fine-tune the impedance matching of the first antenna structure, and the RF module 199 may be further electrically coupled through the second matching circuit 192 to the second feeding element 160, so as to fine-tune the impedance matching of the second antenna structure (paragraph [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an inductance value of a second inductor being greater than a preset first inductance value, and a capacitance value of a second capacitor being greater than a preset first capacitance value in Tsai as modified, in order to provide a novel mobile device with a novel antenna structure to improve the antenna’s ability to support wireless communications in mobile devices.

Regarding claim 5,
Tsai as modified in view of Jarmuszewski discloses the claimed invention, as described in claim 3.
Tsai teaches the plurality of antennas comprises a second antenna (the second antenna structure is a second antenna formed by second feeding element 160 (Fig 1) and second portion 140 (Fig 1), the second antenna and the first antenna are respectively provided on both sides of the same gap (Fig 1), and an operating frequency of the second antenna (3400 MHz - 3800 MHz, paragraph [0050]) is greater than an operating frequency of the first antenna (1710 MHz - 2200 MHz and 2300 MHz - 2690 MHz, paragraph [0050]).
Tsai does not teach the matching circuit of the second antenna comprises a third inductor, a fourth inductor, a third capacitor and a fourth capacitor; the third inductor is coupled in series between the first terminal of the matching circuit of the second antenna and the ground; the fourth capacitor is coupled in series between the second terminal of the matching circuit of the second antenna and the ground; the third capacitor is coupled in series between the first terminal of the matching circuit of the second antenna and one terminal of the fourth inductor, and the other terminal of the fourth inductor is electrically coupled to the second terminal of the matching circuit of the second antenna.
However, Tsai teaches each of the first matching circuit 191 and the second matching circuit 192 may include one or more inductors and/or one or more capacitors (paragraph [0045]). This teaching is result effect in order to fine-tune the impedance matching of the antenna (paragraph [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a matching circuit of a second antenna comprising a third inductor, a fourth inductor, a third capacitor and a fourth capacitor; the third inductor being coupled in series between a first terminal of the matching circuit of the second antenna and a ground; the fourth capacitor being coupled in series between a second terminal of the matching circuit of the second antenna and the ground; the third capacitor being coupled in series between the first terminal of the matching circuit of the second antenna and one terminal of the fourth inductor, and the other terminal of the fourth inductor being electrically coupled to the second terminal of the matching circuit of the second antenna in Tsai as modified, in order to provide a novel mobile device with a novel antenna structure to improve the antenna’s ability to support wireless communications in mobile devices.

Regarding claim 6,
Tsai as modified in view of Jarmuszewski discloses the claimed invention, as described in claim 5.
Tsai as modified does not teach an inductance value of the third inductor is less than a preset second inductance value, and a capacitance value of the third capacitor is less than a preset second capacitance value.
However, Tsai teaches the RF module 199 may be electrically coupled through the first matching circuit 191 to the first feeding element 150, so as to fine-tune the impedance matching of the first antenna structure, and the RF module 199 may be further electrically coupled through the second matching circuit 192 to the second feeding element 160, so as to fine-tune the impedance matching of the second antenna structure (paragraph [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an inductance value of a third inductor being less than a preset second inductance value, and a capacitance value of a third capacitor being less than a preset second capacitance value in Tsai as modified, in order to provide a novel mobile device with a novel antenna structure to improve the antenna’s ability to support wireless communications in mobile devices.

Regarding claim 10,
Tsai as modified in view of Jarmuszewski discloses the claimed invention, as described in claim 3.
Tsai teaches the plurality of antennas further comprises a third antenna (an antenna element 187TOP, Fig 4) sharing the radiation structure with the first antenna,
the first antenna further comprising a capacitor (a capacitor of tuning element 170, Fig 2; paragraph [0049]), the capacitor or the LC resonant circuit is coupled in series between the radiation structure and the matching circuit (Fig 4).
	Tsai does not explicitly teach the third antenna operating at a third frequency band, and a frequency of the third frequency band is less than a frequency of the first frequency band, a capacitance value less than a preset third capacitance value and the capacitor configured to filter out signals outside the first frequency band, and the third antenna further comprising an inductor with an inductance value greater than a preset third inductance value, the inductor is coupled in series between the radiation structure and the matching circuit, and configured to filter out signals outside the third frequency band.
	However, Tsai teaches the third cut point 127 is arranged for adjusting the impedance matching or the resonant frequency of the other antenna elements 187 (paragraph 0054]), the tuning element 170 includes a switch element 171 and a plurality of matching elements 172, 173, 174 and 175, wherein each of the matching elements172, 173, 174 and 175 may include one or more inductors and/or one or more capacitors, such as chip inductors and/or chip capacitors (paragraph [0049]), and the third antenna comprising a radiation structure (a portion 187120, Fig 4) which has an inductive length L187, Fig 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a third antenna operating at a third frequency band, and a frequency of the third frequency band being less than a frequency of a first frequency band, a capacitance value of a capacitor of a first antenna less than a preset third capacitance value and the capacitor configured to filter out signals outside the first frequency band, and the third antenna further comprising an inductor with an inductance value greater than a preset third inductance value, the inductor is coupled in series between a radiation structure and a matching circuit, and configured to filter out signals outside the third frequency band in Tsai, in order to provide a novel mobile device with a novel antenna structure to improve the antenna’s ability to support wireless communications in mobile devices.
[AltContent: arrow][AltContent: textbox (L187)][AltContent: arrow][AltContent: textbox (187120)][AltContent: textbox (Tsai (US 20180183137))][AltContent: arrow][AltContent: textbox (187TOP)]
    PNG
    media_image4.png
    815
    640
    media_image4.png
    Greyscale



Regarding claim 12,
Tsai as modified in view of Jarmuszewski discloses the claimed invention, as described in claim 1.
Tsai as modified teaches the signal circuit is configured to provide a source signal, the source signal is passed through the matching circuit and then forms an electromagnetic signal to radiate into space through the radiation structure.

Regarding claim 13,
Tsai as modified in view of Jarmuszewski discloses the claimed invention, as described in claim 2.
Tsai as modified teaches the number of the electrical contact points on each frame segment is the same with the number of antennas sharing the frame segment as the radiation structure.

Regarding claim 14,
Tsai as modified in view of Jarmuszewski discloses the claimed invention, as described in claim 3.
Tsai does not explicitly teach the first antenna operates at the following frequency bands: B1/3/7 (1710 MHz˜2690 MHz), or GPS (1575.42 MHz)+2.4G WiFi (2.4 GHz˜2.5 GHz).
However, Tsai teaches the first antenna operates (1710 MHz - 2200 MHz and 2300 MHz - 2690 MHz, paragraph [0050]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first antenna operating at the following frequency bands: B1/3/7 (1710 MHz˜2690 MHz), or GPS (1575.42 MHz)+2.4G WiFi (2.4 GHz˜2.5 GHz) in Tsai as modified, in order to provide a novel mobile device with a novel antenna structure to improve the antenna’s ability to support wireless communications in mobile devices.



Regarding claim 15,
Tsai as modified in view of Jarmuszewski discloses the claimed invention, as described in claim 5.
Tsai does not explicitly teach the second antenna operates at the following frequency bands: N78 (3300 MHz˜3800 MHz), N79 (4400 MHz˜4900 MHz) or WiFi 5G (550 MHz˜850 MHz).
However, Tsai teaches the second antenna operates (3400 MHz - 3800 MHz, paragraph [0050]), and the total length of the second feeding element 360 and the second portion 140 may be substantially equal to 0.5 wavelength (λ/2) of the second high-frequency band (paragraph [0053]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second antenna operating at the following frequency bands: N78 (3300 MHz˜3800 MHz), N79 (4400 MHz˜4900 MHz) or WiFi 5G (550 MHz˜850 MHz) in Tsai as modified, in order to provide a novel mobile device with a novel antenna structure to improve the antenna’s ability to support wireless communications in mobile devices.

Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, prior art of record or most closely prior art fails to disclose, “each of the first antenna and the second antenna comprises a filter circuit, the filter circuit is coupled in series between the matching circuit and the signal circuit of the antenna where the filter circuit is located, and configured to filter out signals that are coupled from antennas on the other side of the same gap and match with operating frequency bands of antennas on the other side of the same gap and signals that match with operating frequency bands of other antennas on the same side with the antenna where the filter circuit is located”.
Dependent claim 8-9 considered to be allowable by virtue of their dependencies on claim 7.
Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845